PER CURIAM.
This matter is before the Court on amended petition for approval of conditional guilty plea for consent judgment and entry of final order of discipline for violations of Florida Bar Integration Rule, article XI, Rules 11.02(3) and 11.02(4) and Disciplinary Rules 1-102(A)(4) and 9-102 of the Code of Professional Responsibility of The Florida Bar. We approve the petition, and we hereby disbar respondent, Marvin L. Lessne, from the practice of law in the State of Florida, effective this date.
Costs in the amount of $849.50 are hereby taxed against the respondent.
It is so ordered.
BOYD, C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.